UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4147


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERWIN BERNARD REDDING, a/k/a Easy,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00067-JPB-DJJ-1)


Submitted:   March 23, 2011                 Decided:   April 5, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Kratovil, KRATOVIL & AMORE, PLLC, Charles Town, West
Virginia, for Appellant. William J. Ihlenfeld, II, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Erwin       Bernard       Redding        appeals       his      convictions            and

sentence after a jury trial on two counts of distribution of

cocaine         base,       in      violation           of     21     U.S.C.          §    841(a)(1),

841(b)(1)(C) (2006) and 18 U.S.C. § 2 (2006).                                        Redding claims

the district court erred in: (1) denying his motion for judgment

of    acquittal        on     both    counts;       (2)       failing      to    excuse         a    juror

because         that        juror     was      a        current       corrections               officer;

(3) allowing testimony of crack cocaine purchases from Redding

prior      to    the    two      incidents         with       which     Redding           was   charged

without giving a limiting jury instruction; (4) failing to give

him    a    two-level         reduction        under          U.S.    Sentencing           Guidelines

Manual (“USSG”) § 3E1.1 (2009) for acceptance of responsibility;

and (5) calculating Redding’s drug quantity.                               We affirm.

                This    court        reviews       the       district      court’s          denial      of

Redding’s motion for a judgment of acquittal de novo.                                               United

States     v.     Kingrea,          573 F.3d 186,      194     (4th      Cir.       2009).       A

defendant challenging the sufficiency of the evidence faces a

heavy burden.               United States v. Beidler, 110 F.3d 1064, 1067

(4th    Cir.      1997).         The      jury     verdict          must   be        sustained        “if,

viewing         the    evidence        in   the         light       most     favorable          to     the

prosecution,            the      verdict           is        supported          by        ‘substantial

evidence.’”           United States v. Smith, 451 F.3d 209, 216 (4th Cir.

2006) (citations omitted).                       Substantial evidence is “evidence

                                                    2
that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”       Id. (internal quotation marks and citation

omitted).       Furthermore, “[t]he jury, not the reviewing court,

weighs    the     credibility    of     the     evidence   and   resolves     any

conflicts in the evidence presented.”              Beidler, 110 F.3d at 1067

(internal quotation marks and citation omitted).                 “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”               Id. (internal quotation marks

and citation omitted).          We have carefully reviewed the record

and    conclude    that   the    evidence       was   sufficient    to   sustain

Redding’s convictions. See United States v. Randall, 171 F.3d
195,     209     (4th   Cir.    1999)        (discussing   the     elements    of

distribution).

               Next, Redding contends that the district court erred

in denying his motion to strike a juror for cause because the

juror was employed as a corrections officer at the time of the

trial.    A trial judge’s decision regarding whether to remove a

juror for cause will not be overruled except for a “manifest

abuse of . . . discretion.”           Poynter v. Ratcliff, 874 F.2d 219,

222 (4th Cir. 1989).           A district court’s determination not to

excuse a juror for cause is entitled to “special deference.”

Patton v. Yount, 467 U.S. 1025, 1038 (1984).               The critical issue

in deciding a challenge for cause is whether the juror “could be

                                         3
fair and impartial and decide the case on the facts and law

presented.”       United States v. Capers, 61 F.3d 1100, 1105 (4th

Cir. 1995).       A challenge to a juror for cause is usually limited

to demonstrations of actual bias, with the doctrine of implied

bias     applying       only     to        “extreme          situations”        where     the

circumstances make it highly unlikely that the average person

could remain impartial.              United States v. Turner, 389 F.3d 111,

117    (4th    Cir.   2004).         Our   review       of     the    record    reveals    no

indication of actual bias or of an extreme situation warranting

removal.        Therefore,      we    conclude        the     district    court    did    not

abuse its discretion in denying Redding’s motion to excuse the

juror for cause.

               Redding next contends that the district court erred in

allowing       testimony,      without      a       limiting    jury     instruction,      of

crack cocaine purchases from him prior to the two incidents with

which he was charged.                Redding claims the testimony was prior

acts    testimony       governed      by    Fed.      R.     Evid.    404(b),     therefore

necessitating a limiting instruction.                        The district court found

that the testimony was not Rule 404(b) evidence but was instead

intrinsic evidence.

               The Rule 404(b) inquiry applies only to evidence of

other acts that are “extrinsic to the one charged.”                                  United

States    v.    Chin,    83 F.3d 83,      87     (4th    Cir.    1996).      “[A]cts

intrinsic to the alleged crime do not fall under Rule 404(b)’s

                                                4
limitations on admissible evidence.”                  Id. at 87-88.        “Evidence

of uncharged conduct is not ‘other crimes’ evidence subject to

Rule 404 if the uncharged conduct ‘arose out of the same series

of transactions as the charged offense, or if [evidence of the

uncharged conduct] is necessary to complete the story of the

crime on trial.’”            United States v. Siegel, 536 F.3d 306, 316

(4th Cir. 2008) (quoting United States v. Kennedy, 32 F.3d 876,

885 (4th Cir. 1994)).               See also Chin, 83 F.3d at 88 (“Other

criminal      acts     are     intrinsic       when    they     are    inextricably

intertwined or both acts are part of a single criminal episode

or   the   other     acts    were    necessary   preliminaries        to   the   crime

charged.”     (internal       quotation    marks      omitted)).       Evidence     is

intrinsic if it is necessary to “provide context relevant to the

criminal charges.”           United States v. Cooper, 482 F.3d 658, 663

(4th   Cir.    2007).        We     conclude   that    the    district     court   was

correct in finding that the testimony was intrinsic evidence and

therefore was not Fed. R. Evid. 404(b) evidence.                      The witness’s

prior relationship with Redding provided relevant context for

the two drug transactions charged in the indictment.

              Next, Redding contends that the district court erred

in denying his request for a two-level reduction for acceptance

of   responsibility.          This    court    reviews    the   district     court’s

decision for clear error.             United States v. Kise, 369 F.3d 766,

771 (4th Cir. 2004).          Section 3E1.1(a) provides that a defendant

                                           5
who “clearly demonstrates acceptance of responsibility for his

offense” is entitled to a two-level reduction in his offense

level.   “[I]n order to receive a reduction under § 3E1.1 for

acceptance   of    responsibility,   the      defendant   must   prove   by    a

preponderance of the evidence that he has clearly recognized and

affirmatively accepted personal responsibility for his criminal

conduct.”    United States v. Nale, 101 F.3d 1000, 1005 (4th Cir.

1996).      “The   sentencing   judge    is    in   a   unique   position     to

evaluate a defendant’s acceptance of responsibility.                  For this

reason, the determination of the sentencing judge is entitled to

great deference on review.”       USSG § 3E1.1 cmt. n.5.

            The district court denied this reduction based on USSG

§ 3E1.1 application note 2 which states that “[t]his adjustment

is not intended to apply to a defendant who puts the government

to its burden of proof at trial by denying the essential factual

elements of guilt, is convicted, and only then admits guilt and

expresses    remorse.”     This    court      has   recognized    a    limited

exception to this rule:

     In rare cases, however, a defendant may exercise his
     right to trial and yet nevertheless be entitled to the
     Responsibility Adjustment. Such a situation occurs
     where a defendant goes to trial to assert and preserve
     issues that do not relate to factual guilt (e.g., to
     make a constitutional challenge to a statute or a
     challenge to the applicability of a statute to his
     conduct).




                                     6
Elliott v. United States, 332 F.3d 753, 765 (4th Cir. 1993)

(internal quotation marks omitted).

            This      case       does    not       present      one     of    those       unique

circumstances.        Redding did not go to trial simply to preserve

legal issues not relating to factual guilt.                           Because Redding put

the     government     to    its    burden         of    proof     and       went    to     trial

challenging his factual guilt, the district court was correct in

finding the two-level reduction was inappropriate.

             Lastly, Redding argues for the first time in his reply

brief that the district court improperly calculated the drug

quantities, and as a result, his sentence is unconstitutional.

However,    “[i]t     is     a    well    settled        rule    that    contentions          not

raised     in   the    argument          section        of   the      opening       brief     are

abandoned.”      A Helping Hand v. Balt. County, 515 F.3d 356, 369

(4th Cir. 2008) (internal quotation marks omitted); see also

SEC v. Pirate Investor, 580 F.3d 233, 255 n.23 (4th Cir. 2009)

(stating that “[o]rdinarily we do not consider arguments raised

for the first time in a reply brief”), cert. denied, 130 S. Ct.
3506 (2010).          Therefore, we decline to consider the argument

raised in Redding’s reply brief and deny his motion to join an

additional issue on appeal.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are    adequately           presented      in     the    materials

                                               7
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    8